937 F.2d 609
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Frederick A. PATMON, (USTC No. 34390-84, No. 26954-86),Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.

Nos. 90-1402, 90-1403.
United States Court of Appeals, Sixth Circuit.
July 10, 1991.
Before NATHANIEL R. JONES and RYAN, Circuit Judges, and McRAE, Senior District Judge.*
PER CURIAM.


1
Petitioner Frederick A. Patmon seeks review of the United States Tax Court's determinations that there were deficiencies of $6,318.00 and $22,940.57 for the tax years 1979 and 1980 respectively.  Having carefully considered the record on appeal and the briefs of the parties, with the additional benefit of oral argument, we are unable to say that the Tax Court erred.


2
Taxpayer, an attorney, has been embroiled in litigation regarding his tax liabilities since June of 1981.  In a number of separate appeals, this court has already considered many issues concerning the Internal Revenue Service's investigation into taxpayer's federal income tax liability.1


3
There are no novel issues of merit presented in these appeals.  Because the Tax Court articulated the reasons for its determinations, and we find those determinations to be correct in all respects, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.


4
Accordingly, the decisions of the Tax Court are affirmed upon the reasoning set out by that court in its memorandum opinions filed on September 6, 1989, with respect to the 1979 deficiency, and on July 18, 1989, with respect to the 1980 deficiency.



*
 The Honorable Robert M. McRae, Senior United States District Judge for the Western District of Tennessee, sitting by designation


1
 See, e.g., United States v. Young, 532 F.Supp. 334 (E.D.Mich.1981), aff'd in part and dismissed in part sub nom.  United States v. Patmon, Young & Kirk, 718 F.2d 1101 (6th Cir.1983), cert. denied, 466 U.S. 903 (1984)